Citation Nr: 1008902	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  91-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for schizophrenia.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION


The Veteran served on active duty from January 1951 to 
February 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

When this case was most recently before the Board in November 
2006, the Board denied the Veteran's claims.  The Veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a Memorandum Decision issued 
in February 2009, the Court vacated the November 2006 Board 
decision and remanded the case to the Board for additional 
action.


REMAND

In its November 2006 decision, the Board determined that the 
Veteran was not entitled to a higher rating for his 
psychiatric disability or a TDIU because the claims could not 
be established based upon the evidence of record, and as the 
Veteran had repeatedly failed to report for VA examination 
without good cause, a denial of the claims was in order 
pursuant to 38 C.F.R. § 3.655.  

The Court observed that the Board failed to provide adequate 
reasons and bases for its determination that the Veteran 
presented no good cause for failing to report for 
examinations scheduled in connection with his claims.  It 
noted the argument of the Veteran's attorney that neither he 
nor the Veteran received notice of the most recent 
examination, and that the Board neither articulated why good 
cause had not been shown nor pointed to anything in the 
record that demonstrated lack of good cause.  The Court thus 
ordered remand of the issues.

In his February 2010 argument, appellant's attorney argued 
that the case be remanded to the RO for the provision of a 
medical examination.  The attorney indicated that both he and 
appellant should be notified as to the scheduling of the 
examination.  He asserted that appellant is ready and willing 
to report for such examination in connection with his claims.  
Under the circumstances, the Board finds this request 
reasonable.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be scheduled for a 
VA examination to determine the current 
nature and extent of impairment from his 
service-connected schizophrenia.  The 
claims folders must be made available to 
and be reviewed by the examiner.  Any 
indicated studies should be performed.  

The RO or the AMC should ensure that all 
information required for rating purposes 
is provided by the examiner.  

If the Veteran is found to have any 
acquired mental disorder other than 
schizophrenia, the examiner should state 
whether the disorder represents a 
progression of the previously diagnosed 
schizophrenia, or development of a new 
and separate condition.    

If the Veteran is found to have a new and 
separate mental disorder, the examiner 
should distinguish the manifestations of 
the service-connected disability from 
those of the non service-connected 
disability.  In addition, the examiner 
should provide a global assessment of 
functioning score solely based on the 
service-connected disability.  The 
examiner should also provide an opinion 
as to whether the service-connected 
psychiatric disability is sufficient by 
itself or in combination with the 
service-connected schistosomiasis to 
render the Veteran unemployable.

The rationale for all opinions expressed 
should also be provided.

Both the Veteran and his attorney should 
be sent notice of the date, place and 
time of the scheduled examination.  Also, 
the Veteran and his attorney should be 
advised of the provisions of 38 C.F.R. § 
3.655, concerning the consequences of his 
failure to report for an examination 
without good cause.  If the Veteran fails 
to report for an examination, a copy of 
the notice sent to him and his attorney 
must be associated with the claims 
folders.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO should readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted to the 
Veteran's satisfaction, he and his 
attorney should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



